Citation Nr: 1808140	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  16-08 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1952 to June 1955.  He had additional service with the United States Naval Reserve.

This appeal to the Board of Veterans' Appeals (Board) arose from March and July 2014 rating decisions.  In July 2014, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2016, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2016.

This appeal has been advanced on the Board's, docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).  

Also, while the Veteran previously had a paper claims file, this appeal is now fully being processed primarily utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in a Virtual VA (Legacy Content Manager) file.  All such records have been reviewed.

For reasons expressed below, the claim on appeal is e being remanded to the agency of original jurisdiction (AOJ). VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further action on this claim, prior to appellate consideration, is warranted.

In this appeal, the Veteran contends that he currently has hearing loss as a result of noise exposure during service while working as an engineer and electrical officer in the U.S. Navy.

Initially, the Board notes that in support of his claim for service connection for hearing loss, the Veteran submitted the report of a private audiological evaluation, conducted in May 2006, showing that he had been diagnosed as having severe high frequency sensorineural hearing loss.  The Veteran was afforded a VA examination in March 2014.  Audiometric testing conducted during this examination confirms that the Veteran has a current hearing loss disability.  See 38 C.F.R. § 3.385 (2017).  Specifically, the Veteran's auditory thresholds at 500, 1,000, 2,000, 3,000, and 4,000 Hertz are recorded to be 40 decibels or greater, bilaterally.  Accordingly, he has a bilateral hearing loss disability for VA purposes.  Id.  

The Board also notes that the Veteran's service personnel records show that completed 34 months in the engineering department as an electrical officer and that his principal service duties were an electrical officer, electrical division officer, an engineer watch officer, and an engineer instructor.  In its July 2014 decision, the RO stated that based on service occupation, the Veteran was shown to have a moderate risk of noise exposure.  Accordingly, in-service noise exposure consistent with the Veteran's military occupation is conceded.  Thus, the question upon which this claim turns is medical  nexus.

As to the question of nexus, the March 2014 VA audiologist opined that based on the moderate probability of noise as an electrical systems engineer, significant post military noise exposure and onset of hearing difficulty, the Veteran's hearing loss is less likely than not caused by or a result of military noise exposure and likely related to post-military noise exposure, stating that the relationship between noise exposure and hearing loss is well documented in the literature.  

Regarding the VA audiologist's negative nexus opinion, the Veteran reports that he may have misunderstood certain questions posed by the VA examiner, stating that his post-military occupation was in research and development and, contrary to what was indicated by the VA audiologist, he did not have occupational noise exposure after leaving military service.  Also, after the VA examination was conducted, the Veteran submitted the reports of various audiograms dated from 1976 to 2006, which were not of record at the time that the March 2014 VA audiological examination was conducted.

In the instance case, the Board notes that audiometric data does not demonstrate that the Veteran had hearing loss in service.  However, save for one audiogram conducted prior to entering on active duty, the Veteran's hearing was evaluated in service by whispered voice testing only.  As correctly pointed out by the VA audiologist, whispered voice testing is notoriously subjective and "cannot be considered as reliable evidence that hearing loss did or did not occur."  VA Adjudication Procedures Manual "Live Manual" (M21-1), part III, subpt. iv, ch. 4, sec. B.4.g..  Moreover, service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss (38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, when testing results at the time of separation from service do not meet the requirements for establishing hearing loss under 38 C.F.R. § 3.385, service connection may still be established "by submitting evidence that the current disability is casually related to service."  Id. at 160.

Furthermore, although there is no requirement imposed on a medical examiner to provide detailed reasons for an opinion, Ardison v. Brown, 6 Vet. App. 405, 407 (1994); it is incumbent on the VA examiner to consider all of the relevant evidence before forming an opinion, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). Indeed, a medical opinion is considered adequate only "where it is based upon consideration of a veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  See Stefl, 21 Vet. App. at 123 (quoting Ardison, supra).

Here, the Veteran has refuted post-service occupational noise exposure, as recorded by the VA audiologist.  The Board finds that the Veteran has provided a plausible basis for any miscommunication regarding his post-service occupational duties during the VA examination, to include that he has trouble understanding spoken words, due to his hearing loss.  Further, after the VA audiological examination was conducted, the Veteran provided additional audiometric data, beginning in 1976.  The Board finds this is relevant evidence that should be considered in rendering an opinion regarding the etiology of the Veteran's hearing loss.  See Stefl, supra.  Accordingly, the Board finds it necessary to remand the Veteran's claim for service connection for hearing loss for the AOJ to obtain a new medical opinion that takes into consideration all relevant evidence of record, to include the Veteran's lay statements regarding the onset and continuity of hearing loss, as well as any statements regarding post-service occupational noise exposure, or lack thereof.  In this regard, the Board points out that in support of his claim, the Veteran has submitted the reports of various private audiological evaluations.  Although the private audiologist noted the Veteran's assertions that his hearing loss has existed since military service, he did not render as opinion as to the underlying etiology of such hearing loss.  Accordingly, this private medical evidence cannot support a finding of service connection in this case; the Veteran is, however, free to seek additional medical commentary from his private audiologist regarding the etiology of his diagnosed bilateral hearing loss.

Prior to arranging for further medical review, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  As for VA records, the electronic claims file currently includes VA treatment records dated through October 2015.  However, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the record shows that the Veteran is currently being treated at the Greenville, South Carolina, VA Community Based Outpatient Clinic (CBOC) the AOJ should obtain from that facility all records of pertinent evaluation and/or treatment of the Veteran since October 2015, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly as regards private (non-VA) medical treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) ( 2012).  But see also 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted  prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Greenville VA CBOC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since October 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from an audiologist or appropriate physician an addendum opinion addressing the etiology of current bilateral hearing loss, based on claims file review, if possible.

Only arrange for the Veteran to undergo further examination, by an audiologist or appropriate physician,  if deemed necessary in the judgment of the individual designated to provide the requested opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

Following review of the record, the clinician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss is attributable, even in part, to his military service, to particularly include his conceded in-service noise exposure while serving in the U.S. Navy.

In rendering the requested opinion, the clinician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions-to include the Veteran assertions as to the nature, onset, and continuity of symptoms of diminished hearing, and his assertions regarding the lack of any significant post-service occupational noise exposure.

Notably, the absence of documented evidence of hearing loss during service should not serve as the sole basis for a negative opinion.  In this regard, the clinician is advised that the Veteran is competent to report his symptoms and history, and that such reports must be specifically acknowledged and considered in formulating any opinions.  If the Veteran's lay assertions in any regard are discounted, the clinician should clearly so state, and explain why.  

Complete, clearly-stated rationale for the conclusions reached must be provided.  

If the clinician determines that h or she cannot provide the requested opinion without resorting to speculation, the clinician should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA (Legacy Content Manage) r file(s) since the last adjudication), and legal authority.  

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 ( 2012).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


